Title: From George Washington to Francisco Rendon, 19 December 1785
From: Washington, George
To: Rendon, Francisco



Sir,
Mount Vernon 19th Decr 1785.

This letter will be handed to you by Mr Peter Tellez, who attended the Jack Ass, which arrived safe, to this place: for want of an Interpreter I have not been able to understand him perfectly; but as far as his wishes have been explained to me, they are, that he may be permitted to return to Spain as soon as possible; that it is proper he should go by the way of New York to see his Excellency Don Gardoqui; that as he was employed by his Catholic Majesty, & in the Kings pay until he return’d (his wife receiving part of it from Mr Gardoqui at Bilboa) he would take none from me.
Under these circumstances I have forwarded him to Nw York, after prevailing on him to take a trifle as an acknowledgment of the obligation I am under to him, for his care of the animal on which I set the highest value. He has some expectation ⟨in⟩deed, that at his return his Majesty may bestow some humble appointment on him, in the Collection of his Customs; & therein he has my wishes, but I could not ask it for him, or even hint it to the Minister.

Not having the honor of an acquaintance with his Excely Mr Gardoqui, I have taken the liberty of making these communications to you; & to pray, if there is anything improper in my sending Mr Tellez to Nw York, or in my conduct towards him, that it may be ascribed to misconception, & misunderstanding his wants by bad interpretation. Altho’ unknown, I pray you to make a tender of my respectful compliments to Mr Gardoqui, & to accompany them with the strongest assurances of the pleasure I should feel in seeing him at this Seat of my retirement, if inclination should ever induce him to visit the States to the southward of Nw York. It is unnecessary to offer you the same assurances, because I have repeatedly done it before, & you must have been convinced of my sincerity. With very great esteem & regard, I have the honor to be &c.

G: Washington


P.S. Mr Tellez is charged with a Letter from me to Mr Carmichael, enclosing one to His Exy the Count de Florida Blanca, praying that my homage & gratitude may be presented to his Catholic Majesty for the favor he has conferred on me & for the honor of his royal notice. G. W——n

